In an action to recover a balance due under a separation agreement, the appeal is from so much -of a judgment, entered after trial before the court without a jury, as awarded respondent the difference between the amount due under the agreement and the payments made thereunder for the period of six years prior to the commencement of the action. Judgment insofar as appealed from unanimously affirmed, with costs. No opinion. Present — Wenzel, Acting P. J., Beldoek, Ughetta and Kleinfeld, JJ. [12 Misc 2d 524.]